Citation Nr: 0620630	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver disease, to 
include as secondary to type II diabetes mellitus or Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for liver disease, to include as secondary to type II 
diabetes mellitus or Agent Orange exposure.
 

FINDING OF FACT

The veteran is not shown to have liver disease etiologically 
related to active service or to a service-connected 
disability.


CONCLUSION OF LAW

Liver disease was not incurred in or aggravated by active 
service, is not proximately due to or the result of a 
service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In February 
2002 and January 2004 letters, VA informed the veteran of the 
evidence necessary to substantiate his claim.  The January 
2004 letter asked the veteran to provide any evidence that 
pertains to his claim, informed him of evidence VA would 
reasonably seek to obtain, and informed him of the 
information and evidence for which he was responsible.  The 
RO reconsidered the claim in an August 2004 supplemental 
statement of the case after issuance of the January 2004 
letter.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date.  
However, despite any inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Background and Evidence

Service medical records, including a February 1966 pre-
induction examination, a July 1969 discharge examination, and 
August 1968 statement of medical conditions made at 
separation do not reflect any complaints, diagnoses, or 
treatment for liver disease.  

A May 1990 treatment note reflected abnormal AST and ALT 
liver enzymes.  An April 1992 radiologic consultation ruled 
out a clinical history of cholelithiasis and liver disease.  
However, an ultrasound taken at that time reflected a 
possible fatty infiltration or cirrhosis of the liver.  A 
December 2000 treatment report noted hepatocellular 
abnormalities in the liver.  A January 2001 ultrasound 
reflected hepatocellular disease.  A computed tomography (CT) 
scan of the liver was unremarkable.  Although, the veteran 
was assessed with hepatocellular disease, the examiner 
included differential diagnoses of burned-out alcoholic liver 
disease, viral hepatitis, hemochromatosis, and possibly 
nonalcoholic steatohepatitis (NASH).  An April 2001 report 
assessed the veteran with diffuse hepatocellular disease 
secondary to NASH or past alcohol consumption.  The veteran 
was noted to have an alcohol consumption of six to twelve 
beers on weekends for 10 years; he reportedly quit drinking 
in 1990.  In a December 2001 report noted a past medical 
history of elevated liver enzymes, most likely secondary to 
heavy alcohol use prior to the early 1990's, or secondary to 
NASH syndrome, which the gastroenterologist felt was most 
likely due to past alcohol use. 

A September 2001 report noted a past medical history of 
elevated transaminase levels and previous biochemical 
parameters for liver function, which were normal.  An October 
2001 examination noted past alcohol consumption, but that the 
veteran quit 10 years prior.  Transaminase levels were normal 
at the time of the October 2001 examination.  The examiner 
stated that the past elevated transaminase levels were most 
likely due to prior alcohol use, but could not exclude NASH 
because of the veteran's obesity.  The examiner stated that 
since his liver function tests were normal, a liver biopsy 
could not be justified at that time.  

A March 2002 report noted past elevated liver function tests 
secondary to NASH or alcohol use.  However, liver functioning 
was normal in the last few checks.  An April 2002 report 
reflected normal liver functioning since October 2001.  April 
2002 and September 2002 reports indicated that the veteran 
had not had a liver biopsy, and that his last level was 
normal.  

In a November 2002 report, the examiner noted a history of 
abnormal liver function tests of unclear cause with a 
negative serologic work up.  There were no signs of 
decompensation.  The examiner stated that it may have been 
NASH because the veteran had diabetes mellitus and was mildly 
overweight.  The veteran was referred for a liver spleen scan 
to establish a diagnosis of cirrhosis, as he would not 
undergo liver biopsy at that time.  In a January 2003 report, 
based on a November 2002 liver spleen scan ordered by 
gastroenterology, the examiner stated that the veteran 
appeared to have cirrhosis, but stated that the etiology for 
this was certainly not clear.  

The veteran was assessed in April 2003 with mild diffuse 
hepatocellular disease, consistent with cirrhosis.  His liver 
was normal in size with homogenous uptake.  Negative serology 
work up with a history of diabetes mellitus and mild obesity 
suggested NASH as the cause.  However, the examiner stated 
that this was not biopsy confirmed.   There was no sign of 
decompensated liver disease.  

October 2003 treatment reports reflect normal enzyme levels 
since October 2001.  Liver functioning was within normal 
limits at that time.  The veteran was followed for presumed 
cirrhosis secondary to presumed NASH based on a November 2002 
liver-spleen ultrasound and a negative serologic work up.  
There were no signs of decompensation.  Liver enzymes had 
responded well to weight reduction and control of diabetes.  
The examiner also indicated discussion of a liver biopsy to 
determine extent of cirrhosis and help elucidate etiology.  A 
January 2004 report shows that the veteran continued to be 
followed by gastroenterology for cirrhosis and NASH.  He was 
assessed with mild diffuse hepatocellular disease, consistent 
with cirrhosis.  

The veteran was seen in April 2004 for a VA examination.  The 
examiner reviewed the claims file and reported the veteran's 
past medical history.  Diagnostic and clinical tests 
reflected a normal liver profile.  The veteran was assessed 
with elevated liver enzymes by history.  However, the 
examiner stated that the veteran's liver function tests had 
been normal since February 2002.  The liver function test 
performed on the date of the examination was also normal.  
The examiner stated that the fact that the veteran had normal 
liver enzyme functions for the past 3 years was not 
consistent with a diagnosis of liver disease or hepatitis.  
The examiner further stated that the only historical hint of 
possible hepatocellular disease was a November 2002 liver and 
spleen scan.  The veteran did not have a liver biopsy, which 
the examiner described as the "gold standard" for 
diagnosing or excluding a cirrhosis and hepatitis clinical 
scenario.  The examiner stated that all indications were that 
the veteran did not have any active liver disease, and that 
there was simply a brief history of elevated liver enzymes, 
which resolved with time.  The examiner further stated that 
even if liver disease or hepatitis were present, it would not 
be related to the veteran's diabetes mellitus.  
   
C.  Law and Analysis

The veteran is seeking service connection for liver disease 
to include as secondary to type II diabetes mellitus or Agent 
Orange exposure.  The Board has carefully reviewed the 
evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Also, certain chronic diseases, including 
cirrhosis of the liver, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2005). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  A veteran, who had active service in the 
Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2005).  

The veteran is presumed to have been exposed to an herbicide 
agent in service.  However, as the veteran's claimed 
disability is not included in the above-indicated diseases 
associated with exposure to an herbicide agent, presumptive 
service connection is not warranted.  Even though presumptive 
service connection is not warranted, the veteran is not 
precluded from establishing service connection a diagnosed 
disability with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service medical records do not contain any indications of 
liver disease.  VA treatment records show that the veteran 
has been followed for presumed cirrhosis of the liver or 
hepatocellular disease, possibly due to past alcohol use or 
due to NASH.  However, his diagnosis has not been confirmed 
with a biopsy, and liver function tests have been normal 
since October 2001.  

The Board notes that an injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of drug 
or alcohol abuse by the claimant.  38 C.F.R. § 3.301(d) 
(2005).  VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98. 

VA treatment records indicate that the etiology of the 
veteran's presumed cirrhosis is unclear.  VA treatment 
records have indicated that cirrhosis may be related to NASH 
or to past alcohol abuse, but these diagnoses were 
speculative, and have not been confirmed.  As previously 
noted, the veteran has had normal liver function tests since 
2001.  The medical evidence does not relate any diagnoses of 
presumed liver disease directly to service to include 
exposure to Agent Orange.  In the April 2004 VA examination, 
the examiner stated that the veteran did not have active 
liver disease, and further stated that if liver disease or 
hepatitis were present, it would not be related to the 
veteran's service-connected type II diabetes mellitus.  Thus, 
the Board finds that the preponderance of the evidence is 
against finding that the veteran has liver disease 
etiologically related to service, or to a service connected 
disability.    

The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that he has liver disease related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

D.  Conclusion

Although the record indicates a possible history of liver 
disease, the veteran is not currently shown to have active 
liver dysfunction.  Furthermore, there is no competent 
evidence of record that liver disease was incurred in or 
aggravated by service as the record on appeal contains no 
medical nexus between any current disability and military 
service including exposure to Agent Orange.  Finally, the 
Board finds that the preponderance of the evidence is against 
a finding of liver disease etiologically related to the 
veteran's service-connected diabetes mellitus.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding of entitlement to service connection for 
liver disease. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for liver disease, to include as secondary 
to type II diabetes mellitus or Agent Orange exposure, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


